Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) dated November 12, 2014
(this “Agreement”) is entered into by and among Truven Health Analytics Inc., a
Delaware corporation (the “Company”), the guarantors listed in Schedule 1 hereto
(the “Initial Guarantors”) and J.P. Morgan Securities LLC (the “Initial
Purchaser”).

 

The Company, the Initial Guarantors and the Initial Purchaser are parties to the
Purchase Agreement dated November 6, 2014 (the “Purchase Agreement”), which
provides for the sale by the Company to the Initial Purchaser of $40.0 million
aggregate principal amount of the Company’s 10.625% Senior Notes due 2020 (the
“Securities”).

 

As an inducement to the Initial Purchaser to enter into the Purchase Agreement,
the Company and the Initial Guarantors have agreed to provide to the Initial
Purchaser and its direct and indirect transferees the registration rights set
forth in this Agreement.  The execution and delivery of this Agreement is a
condition to the closing under the Purchase Agreement.

 

The Securities will be issued by the Company and guaranteed on an unsecured
senior basis by the Initial Guarantors.

 

In consideration of the foregoing, the parties hereto agree as follows:

 

1.             Definitions.  As used in this Agreement, the following terms
shall have the following meanings:

 

“Additional Guarantor” shall mean any affiliate of the Company that issues a
Guarantee under the Indenture after the date of this Agreement.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

 

--------------------------------------------------------------------------------


 

“Exchange Offer” shall mean the exchange offer by the Company and the Guarantors
of Exchange Securities for Registrable Securities pursuant to
Section 2(a) hereof.

 

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

 

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

 

“Exchange Securities” shall mean senior notes issued by the Company and
guaranteed by the Guarantors under the Indenture containing terms identical to
the Securities (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate for failure
to comply with this Agreement) and to be offered to Holders of Registrable
Securities in exchange for Securities pursuant to the Exchange Offer.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Free Writing Prospectus” means each free writing prospectus (as defined in
Rule 405 under the Securities Act) prepared by or on behalf of the Company or
used or referred to by the Company in connection with the sale of the Securities
or the Exchange Securities.

 

“Guarantees” shall mean the guarantees of the Securities and guarantees of the
Exchange Securities by the Guarantors under the Indenture.

 

“Guarantors” shall mean the Initial Guarantors, any Additional Guarantors and
any Guarantor’s successor that guarantees the Securities.

 

“Holders” shall mean the Initial Purchaser, for so long as it owns any
Registrable Securities, and each of its successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that, for purposes of Section 4 and Section 5 hereof, the
term “Holders” shall include Participating Broker-Dealers.

 

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

 

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

 

“Indenture” shall mean the Indenture relating to the Securities dated as of
June 6, 2012, among the Company, the Initial Guarantors and The Bank of New York
Mellon

 

2

--------------------------------------------------------------------------------


 

Trust Company, N.A., as trustee, as the same may be amended and supplemented
from time to time in accordance with the terms thereof.

 

“Initial Guarantors” shall have the meaning set forth in the preamble.

 

“Initial Purchaser” shall have the meaning set forth in the preamble.

 

“Inspector” shall have the meaning set forth in Section 3(a)(xiv) hereof.

 

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

 

“J.P. Morgan” shall mean J.P. Morgan Securities LLC.

 

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Company or any of its “affiliates” (within the
meaning of Rule 405 under the Securities Act) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage or amount; and provided, further, that if the Company shall
issue any additional Securities under the Indenture prior to consummation of the
Exchange Offer or, if applicable, the effectiveness of any Shelf Registration
Statement, such additional Securities and the Registrable Securities to which
this Agreement relates shall be treated together as one class for purposes of
determining whether the consent or approval of Holders of a specified percentage
of Registrable Securities has been obtained.

 

“Notice and Questionnaire” shall mean a notice of registration statement and
selling security holder questionnaire distributed to a Holder by the Company
upon receipt of a Shelf Request from such Holder.

 

“Participating Broker-Dealers” shall have the meaning set forth in
Section 4(a) hereof.

 

“Participating Holder” shall mean any Holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 3(b) hereof.

 

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

 

“Prospectus” shall mean the prospectus included in, or, pursuant to the
rules and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the

 

3

--------------------------------------------------------------------------------


 

terms of the offering of any portion of the Registrable Securities covered by a
Shelf Registration Statement, and by all other amendments and supplements to
such prospectus, and in each case including any document incorporated by
reference therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble.

 

“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities (i) when a Registration Statement with
respect to such Securities has become effective under the Securities Act and
such Securities have been exchanged or disposed of pursuant to such Registration
Statement or (ii) when such Securities cease to be outstanding.

 

“Registration Default” shall mean the occurrence of any of the following:
(i) the Exchange Offer is not completed on or prior to the Target Registration
Date, (ii) the Shelf Registration Statement, if required pursuant to
Section 2(b)(i) or Section 2(b)(ii) hereof, has not become effective on or prior
to the Target Registration Date, (iii) if the Company receives a Shelf Request
pursuant to Section 2(b)(iii), the Shelf Registration Statement required to be
filed thereby has not become effective by the later of (a) the Target
Registration Date and (b) 90 days after delivery of such Shelf Request or
(iv) the Shelf Registration Statement, if required by this Agreement, has become
effective and thereafter ceases to be effective or the Prospectus contained
therein ceases to be usable, in each case whether or not permitted by this
Agreement, at any time during the Shelf Effectiveness Period, and such failure
to remain effective or usable exists for more than 30 days (whether or not
consecutive) in any 12-month period.

 

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantors with this Agreement,
including without limitation: (i) all SEC, stock exchange or FINRA registration
and filing fees, (ii) all fees and expenses incurred in connection with
compliance with state securities or blue sky laws (including reasonable and
documented fees and disbursements of one firm of counsel for any Underwriters or
Holders in connection with blue sky qualification of any Exchange Securities or
Registrable Securities, which firm shall be selected by the Underwriters or the
Participating Holders holding a majority of the aggregate principal amount of
Registrable Securities held by Participating Holders), (iii) the costs incident
to the preparing, word processing, printing and distributing any Registration
Statement, any Prospectus, any Free Writing Prospectus and any amendments or
supplements thereto, any underwriting agreements, securities sales agreements or
other similar agreements and any other documents relating to the performance of
and compliance with this Agreement, (iv) all rating agency fees, (v) all fees
and disbursements relating to the qualification of the Indenture under
applicable securities laws and the Trust Indenture Act, (vi) the fees and
disbursements of the Trustee and its counsel, (vii) the fees and disbursements
of counsel for the Company and the Guarantors and, in the case of a Shelf
Registration Statement, the fees and disbursements of one counsel for the
Participating Holders (which counsel shall be selected by the Participating
Holders holding a majority of the aggregate principal amount of Registrable
Securities held by Participating Holders and

 

4

--------------------------------------------------------------------------------


 

which counsel may also be counsel for the Initial Purchaser) and (viii) the fees
and disbursements of the independent registered public accountants of the
Company and the Guarantors, including the expenses of any special audits or
“comfort” letters required by or incident to the performance of and compliance
with this Agreement, but excluding fees and expenses of counsel to the
Underwriters (other than fees and expenses set forth in clause (ii) above) or
the Holders and underwriting discounts and commissions, brokerage commissions
and transfer taxes, if any, relating to the sale or disposition of Registrable
Securities by a Holder.

 

“Registration Statement” shall mean any registration statement of the Company
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such registration statement, including post-effective
amendments, in each case including the Prospectus contained therein or deemed a
part thereof, all exhibits thereto and any document incorporated by reference
therein.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities” shall have the meaning set forth in the preamble.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Shelf Effectiveness Period” shall have the meaning set forth in
Section 2(b) hereof.

 

“Shelf Registration” shall mean a registration effected pursuant to
Section 2(b) hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors that covers all or a portion of the Registrable
Securities (but no other securities unless approved by Participating Holders
holding a majority in aggregate principal amount of the Securities held by the
Participating Holders) on an appropriate form under Rule 415 under the
Securities Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein or deemed a part thereof, all exhibits thereto and any document
incorporated by reference therein.

 

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

 

“Staff” shall mean the staff of the SEC.

 

“Target Registration Date” shall mean the date which is 180 days after the date
hereof.

 

5

--------------------------------------------------------------------------------


 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

 

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

 

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

 

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

 

2.             Registration Under the Securities Act.  (a)  To the extent not
prohibited by any applicable law or applicable interpretations of the Staff, the
Company and the Guarantors shall use their commercially reasonable efforts to
(x) cause to be filed an Exchange Offer Registration Statement covering an offer
to the Holders to exchange all the Registrable Securities for Exchange
Securities and (y) have such Registration Statement become and remain effective
until 180 days after the date the Exchange Offer Registration Statement became
effective for use by one or more Participating Broker-Dealers.  The Company and
the Guarantors shall commence the Exchange Offer promptly after the Exchange
Offer Registration Statement is declared effective by the SEC and use their
commercially reasonable efforts to complete the Exchange Offer not later than 60
days after such effective date.

 

The Company and the Guarantors shall commence the Exchange Offer by mailing the
related Prospectus, appropriate letters of transmittal and other accompanying
documents to each Holder stating, in addition to such other disclosures as are
required by applicable law, substantially the following:

 

(i)                                     that the Exchange Offer is being made
pursuant to this Agreement and that all Registrable Securities validly tendered
and not properly withdrawn will be accepted for exchange;

 

(ii)                                  the dates of acceptance for exchange
(which shall be a period of at least 20 Business Days from the date such notice
is mailed (or longer if required by applicable law)) (the “Exchange Dates”);

 

(iii)                               that any Registrable Security not tendered
will remain outstanding and continue to accrue interest but will not retain any
rights under this Agreement, except as otherwise specified herein;

 

(iv)                              that any Holder electing to have a Registrable
Security exchanged pursuant to the Exchange Offer will be required to
(A) surrender such Registrable Security, together with the appropriate letters
of transmittal, to the institution and at the address and in the manner
specified in the notice, or (B) effect such exchange otherwise in compliance
with the applicable procedures of the depositary for such

 

6

--------------------------------------------------------------------------------


 

Registrable Security, in each case prior to the close of business on the last
Exchange Date; and

 

(v)                                 that any Holder will be entitled to withdraw
its election, not later than the close of business on the last Exchange Date, by
(A) sending to the institution and at the address specified in the notice, a
telegram, facsimile transmission or letter setting forth the name of such
Holder, the principal amount of Registrable Securities delivered for exchange,
such other information as may be reasonably required to identify the Securities
to be withdrawn and a statement that such Holder is withdrawing its election to
have such Securities exchanged or (B) effecting such withdrawal in compliance
with the applicable procedures of the depositary for the Registrable Securities.

 

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Company and the Guarantors that (1) any Exchange Securities
to be received by it will be acquired in the ordinary course of its business,
(2) at the time of the commencement of the Exchange Offer it has no arrangement
or understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
Securities Act, (3) it is not an “affiliate” (within the meaning of Rule 405
under the Securities Act) of the Company or any Guarantor and (4) if such Holder
is a broker-dealer that will receive Exchange Securities for its own account in
exchange for Registrable Securities that were acquired as a result of
market-making or other trading activities, then such Holder will deliver a
Prospectus (or, to the extent permitted by law, make available a Prospectus to
purchasers) in connection with any resale of such Exchange Securities.

 

As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:

 

(I)                                   accept for exchange Registrable Securities
or portions thereof validly tendered and not properly withdrawn pursuant to the
Exchange Offer; and

 

(II)                              deliver, or cause to be delivered, to the
Trustee for cancellation all Registrable Securities or portions thereof so
accepted for exchange by the Company and issue, and cause the Trustee to
promptly authenticate and deliver to each Holder, Exchange Securities equal in
principal amount to the principal amount of the Registrable Securities tendered
by such Holder.

 

The Company and the Guarantors shall use their commercially reasonable efforts
to complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer.  The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff and customary conditions relating to the delivery of Securities or
other actions customarily taken by Holders

 

7

--------------------------------------------------------------------------------


 

participating in the Exchange Offer or the execution and delivery of customary
documentation relating to the Exchange Offer.

 

(b)           In the event that (i) the Company and the Guarantors determine
that the Exchange Offer Registration provided for in Section 2(a) hereof is not
available or the Exchange Offer may not be completed as soon as practicable
after the last Exchange Date because it would violate any applicable law or
applicable interpretations of the Staff, (ii) the Exchange Offer is not for any
other reason completed by the Target Registration Date or (iii) upon receipt of
a written request (a “Shelf Request”) from the Initial Purchaser representing
that it holds Registrable Securities that are or were ineligible to be exchanged
in the Exchange Offer, the Company and the Guarantors shall use their
commercially reasonable efforts to cause to be filed, as soon as practicable
after such determination date or Shelf Request, as the case may be, a Shelf
Registration Statement providing for the sale of all the Registrable Securities
by the Holders thereof and to have such Shelf Registration Statement become
effective; provided that no Holder will be entitled to have any Registrable
Securities included in any Shelf Registration Statement, or entitled to use the
prospectus forming a part of such Shelf Registration Statement, until such
Holder shall have delivered a completed and signed Notice and Questionnaire and
provided such other information regarding such Holder to the Company as is
contemplated by Section 3(b) hereof.

 

In the event that the Company and the Guarantors are required to file a Shelf
Registration Statement pursuant to clause (iii) of the preceding sentence, the
Company and the Guarantors shall use their commercially reasonable efforts to
file and have become effective both an Exchange Offer Registration Statement
pursuant to Section 2(a) hereof with respect to all Registrable Securities and a
Shelf Registration Statement (which may be a combined Registration Statement
with the Exchange Offer Registration Statement) with respect to offers and sales
of Registrable Securities held by the Initial Purchaser after completion of the
Exchange Offer.

 

The Company and the Guarantors agree to use their commercially reasonable
efforts to keep the Shelf Registration Statement continuously effective until
the earlier of (i) such period as will terminate when the Securities covered by
the Shelf Registration Statement cease to be Registrable Securities and
(ii) such time as all the Registrable Securities covered by the Shelf
Registration Statement have been sold pursuant to the Shelf Registration
Statement (the “Shelf Effectiveness Period”).  The Company and the Guarantors
further agree to supplement or amend the Shelf Registration Statement, the
related Prospectus and any Free Writing Prospectus if required by the rules,
regulations or instructions applicable to the registration form used by the
Company for such Shelf Registration Statement or by the Securities Act or by any
other rules and regulations thereunder or if reasonably requested by a Holder of
Registrable Securities with respect to information relating to such Holder, and
to use their commercially reasonable efforts to cause any such amendment to
become effective, if required, and such Shelf Registration Statement, Prospectus
or Free Writing Prospectus, as the case may be, to become usable as soon as
thereafter practicable.  The Company and the Guarantors

 

8

--------------------------------------------------------------------------------


 

agree to furnish to the Participating Holders copies of any such supplement or
amendment promptly after its being used or filed with the SEC.

 

(c)           The Company and the Guarantors shall pay all Registration Expenses
in connection with any registration pursuant to Section 2(a) or
Section 2(b) hereof.  Each Holder shall pay all underwriting discounts and
commissions, brokerage commissions and transfer taxes, if any, relating to the
sale or disposition of such Holder’s Registrable Securities pursuant to the
Shelf Registration Statement.

 

(d)           An Exchange Offer Registration Statement pursuant to
Section 2(a) hereof will not be deemed to have become effective unless it has
been declared effective by the SEC.  A Shelf Registration Statement pursuant to
Section 2(b) hereof will not be deemed to have become effective unless it has
been declared effective by the SEC or is automatically effective upon filing
with the SEC as provided by Rule 462 under the Securities Act.

 

If a Registration Default occurs, the interest rate on the Registrable
Securities will be increased by (i) 0.25% per annum for the first 90-day period
beginning on the day immediately following such Registration Default and (ii) an
additional 0.25% per annum with respect to each subsequent 90-day period, in
each case until and including the date such Registration Default ends, up to a
maximum increase of 1.00% per annum.  A Registration Default ends when the
Securities cease to be Registrable Securities or, if earlier, (1) in the case of
a Registration Default under clause (i) of the definition thereof, when the
Exchange Offer is completed, (2) in the case of a Registration Default under
clause (ii) or clause (iii) of the definition thereof, when the Shelf
Registration Statement becomes effective or (3) in the case of a Registration
Default under clause (iv) of the definition thereof, when the Shelf Registration
Statement again becomes effective or the Prospectus again becomes usable.  If at
any time more than one Registration Default has occurred and is continuing,
then, until the next date that there is no Registration Default, the increase in
interest rate provided for by this paragraph shall apply as if there occurred a
single Registration Default that begins on the date that the earliest such
Registration Default occurred and ends on such next date that there is no
Registration Default.

 

(e)           Without limiting the remedies available to the Initial Purchaser
and the Holders, the Company and the Guarantors acknowledge that any failure by
the Company or the Guarantors to comply with their obligations under
Section 2(a) and Section 2(b) hereof may result in material irreparable injury
to the Initial Purchaser or the Holders for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of any such failure, the Initial Purchaser or any Holder
may obtain such relief as may be required to specifically enforce the Company’s
and the Guarantors’ obligations under Section 2(a) and Section 2(b) hereof.

 

3.             Registration Procedures.  (a) In connection with their
obligations pursuant to Section 2(a) and Section 2(b) hereof, the Company and
the Guarantors shall promptly:

 

9

--------------------------------------------------------------------------------


 

(i)            prepare and file with the SEC a Registration Statement on the
appropriate form under the Securities Act, which form (A) shall be selected by
the Company and the Guarantors, (B) shall, in the case of a Shelf Registration,
be available for the sale of the Registrable Securities by the Holders thereof
and (C) shall comply as to form in all material respects with the requirements
of the applicable form and include all financial statements required by the SEC
to be filed therewith; and use their commercially reasonable efforts to cause
such Registration Statement to become effective and remain effective for the
applicable period in accordance with Section 2 hereof;

 

(ii)           prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period in accordance with
Section 2 hereof and cause each Prospectus to be supplemented by any required
prospectus supplement and, as so supplemented, to be filed pursuant to Rule 424
under the Securities Act; and keep each Prospectus current during the period
described in Section 4(a)(3) of and Rule 174 under the Securities Act that is
applicable to transactions by brokers or dealers with respect to the Registrable
Securities or Exchange Securities;

 

(iii)          to the extent any Free Writing Prospectus is used, file with the
SEC any Free Writing Prospectus that is required to be filed by the Company or
the Guarantors with the SEC in accordance with the Securities Act and to retain
any Free Writing Prospectus not required to be filed;

 

(iv)          in the case of a Shelf Registration, furnish to each Participating
Holder, to counsel for the Initial Purchaser, to counsel for such Participating
Holders and to each Underwriter of an Underwritten Offering of Registrable
Securities, if any, without charge, as many copies of each Prospectus, or Free
Writing Prospectus, and any amendment or supplement thereto, as such
Participating Holder, counsel or Underwriter may reasonably request in order to
facilitate the sale or other disposition of the Registrable Securities
thereunder; and, subject to Section 3(c) hereof, the Company and the Guarantors
consent to the use of such Prospectus, or such Free Writing Prospectus and any
amendment or supplement thereto in accordance with applicable law by each of the
Participating Holders and any such Underwriters in connection with the offering
and sale of the Registrable Securities covered by and in the manner described in
such Prospectus, preliminary prospectus or such Free Writing Prospectus or any
amendment or supplement thereto in accordance with applicable law;

 

(v)           in the case of an Exchange Offer Registration Statement, use their
commercially reasonable efforts to register and qualify the Registrable
Securities under all applicable state securities or blue sky laws and, in the
case of a Shelf Registration Statement, cooperate with the selling Holders and
their counsel to register or qualify the Registrable Securities under all
applicable state securities or blue sky laws of such jurisdictions as any
Participating Holder shall reasonably request in writing by the time the
applicable Registration Statement becomes effective; cooperate with such
Participating Holders in connection with any filings required to be made with
FINRA; and

 

10

--------------------------------------------------------------------------------


 

do any and all other acts and things that may be reasonably necessary or
advisable to enable each Participating Holder to complete the disposition in
each such jurisdiction of the Registrable Securities owned by such Participating
Holder; provided that neither the Company nor any Guarantor shall be required to
(1) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (2) file any general consent to service of process in any such
jurisdiction or (3) subject itself to taxation in any such jurisdiction if it is
not so subject;

 

(vi)          notify counsel for the Initial Purchaser and, in the case of a
Shelf Registration, notify each Participating Holder and counsel for such
Participating Holders promptly and, if requested by any such Participating
Holder or counsel, confirm such advice in writing (1) when a Registration
Statement has become effective, when any post-effective amendment thereto has
been filed and becomes effective, when any Free Writing Prospectus has been
filed or any amendment or supplement to the Prospectus or any Free Writing
Prospectus has been filed, (2) of any request by the SEC or any state securities
authority for amendments and supplements to a Registration Statement, Prospectus
or any Free Writing Prospectus or for additional information after the
Registration Statement has become effective, (3) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
a Registration Statement or the initiation of any proceedings for that purpose,
including the receipt by the Company of any notice of objection of the SEC to
the use of a Shelf Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the Securities Act, (4) if, between the
applicable effective date of a Shelf Registration Statement and the closing of
any sale of Registrable Securities covered thereby or if the Company or any
Guarantor receives any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation of any proceeding for such purpose, (5) of the happening of any event
during the period a Registration Statement is effective that makes any statement
made in such Registration Statement or the related Prospectus or any Free
Writing Prospectus untrue in any material respect or that requires the making of
any changes in such Registration Statement or Prospectus or any Free Writing
Prospectus in order to make the statements therein not misleading (in the case
of the Prospectus or any Free Writing Prospectus, in the light of the
circumstances under which they were made) and (6) of any determination by the
Company or any Guarantor that a post-effective amendment to a Registration
Statement or any amendment or supplement to the Prospectus or any Free Writing
Prospectus would be required;

 

(vii)         use their reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement or, in the case
of a Shelf Registration, the resolution of any objection of the SEC pursuant to
Rule 401(g)(2) under the Securities Act, including by filing an amendment to
such Registration Statement on the proper form, as promptly as practicable and
provide prompt notice to each Holder or Participating Holder of the withdrawal
of any such order or such resolution;

 

11

--------------------------------------------------------------------------------


 

(viii)        in the case of a Shelf Registration, furnish to each Participating
Holder, without charge, at least one conformed copy of each Registration
Statement and any post-effective amendment thereto (without any documents
incorporated therein by reference or exhibits thereto, unless requested);

 

(ix)          in the case of a Shelf Registration, cooperate with the
Participating Holders to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be issued in such
denominations and registered in such names (consistent with the provisions of
the Indenture) as such Participating Holders may reasonably request at least one
Business Day prior to the closing of any sale of Registrable Securities;

 

(x)           upon the occurrence of any event contemplated by
Section 3(a)(vi)(5) hereof, use their reasonable best efforts to prepare and
file with the SEC a supplement or post-effective amendment to the applicable
Exchange Offer Registration Statement or Shelf Registration Statement or the
related Prospectus or any Free Writing Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered (or, to the extent permitted by law, made available) to purchasers of
the Registrable Securities, such Prospectus or Free Writing Prospectus, as the
case may be, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and the Company
and the Guarantors shall notify the Participating Holders (in the case of a
Shelf Registration Statement) and the Initial Purchaser and any Participating
Broker-Dealers known to the Company (in the case of an Exchange Offer
Registration Statement) to suspend use of the Prospectus or any Free Writing
Prospectus as promptly as practicable after the occurrence of such an event, and
such Participating Holders, such Participating Broker Dealers and the Initial
Purchaser, as applicable, hereby agree to suspend use of the Prospectus or any
Free Writing Prospectus, as the case may be, until the Company and the
Guarantors have amended or supplemented the Prospectus or the Free Writing
Prospectus, as the case may be, to correct such misstatement or omission;

 

(xi)          a reasonable time prior to the filing of any Registration
Statement, any Prospectus, any Free Writing Prospectus, any amendment to a
Registration Statement or amendment or supplement to a Prospectus or a Free
Writing Prospectus or of any document that is to be incorporated by reference
into a Registration Statement, a Prospectus or a Free Writing Prospectus after
initial filing of a Registration Statement, provide copies of such document to
the Initial Purchaser and its counsel (and, in the case of a Shelf Registration
Statement, to the Participating Holders and their counsel) and make such of the
representatives of the Company and the Guarantors as shall be reasonably
requested by the Initial Purchaser or its counsel (and, in the case of a Shelf
Registration Statement, the Participating Holders or their counsel) available
for discussion of such document; and the Company and the Guarantors shall not,
at any time after initial filing of a Registration Statement, use or file any
Prospectus, any Free Writing Prospectus, any amendment of or supplement to a
Registration Statement or a

 

12

--------------------------------------------------------------------------------


 

Prospectus or a Free Writing Prospectus, or any document that is to be
incorporated by reference into a Registration Statement, a Prospectus or a Free
Writing Prospectus, of which the Initial Purchaser and its counsel (and, in the
case of a Shelf Registration Statement, the Participating Holders and their
counsel) shall not have previously been advised and furnished a copy or to which
the Initial Purchaser or its counsel (and, in the case of a Shelf Registration
Statement, the Participating Holders or their counsel) shall reasonably object
in writing within five Business Days after receipt thereof;

 

(xii)         use reasonable best efforts to obtain a CUSIP number for all
Exchange Securities or Registrable Securities, as the case may be, not later
than the initial effective date of a Registration Statement;

 

(xiii)        use reasonable best efforts to cause the Indenture to be qualified
under the Trust Indenture Act in connection with the registration of the
Exchange Securities or Registrable Securities, as the case may be; cooperate
with the Trustee and the Holders to effect such changes to the Indenture as may
be required for the Indenture to be so qualified in accordance with the terms of
the Trust Indenture Act; and execute, and use their reasonable best efforts to
cause the Trustee to execute, all documents as may be required to effect such
changes and all other forms and documents required to be filed with the SEC to
enable the Indenture to be so qualified in a timely manner;

 

(xiv)        in the case of a Shelf Registration, make available for inspection
by a representative of the Participating Holders (an “Inspector”), any
Underwriter participating in any disposition pursuant to such Shelf Registration
Statement, any attorneys and accountants designated by Participating Holders
holding a majority in aggregate principal amount of the Securities held by
Participating Holders and any attorneys and accountants designated by such
Underwriter, at reasonable times and in a reasonable manner, all pertinent
financial and other records, documents and properties of the Company and its
subsidiaries, and cause the respective officers, directors and employees of the
Company and the Guarantors to supply all information reasonably requested by any
such Inspector, Underwriter, attorney or accountant in connection with a Shelf
Registration Statement; provided that if any such information is identified by
the Company or any Guarantor as being confidential or proprietary, each Person
receiving such information shall take such actions as are reasonably necessary
to protect the confidentiality of such information to the extent such action is
otherwise not inconsistent with, an impairment of or in derogation of the rights
and interests of any Inspector, Holder or Underwriter;

 

(xv)         in the case of a Shelf Registration, use their reasonable best
efforts to cause all Registrable Securities to be listed on any securities
exchange or any automated quotation system on which similar securities issued or
guaranteed by the Company or any Guarantor are then listed if requested by the
Majority Holders, to the extent such Registrable Securities satisfy applicable
listing requirements;

 

(xvi) if reasonably requested by any Participating Holder, promptly include in a
Prospectus supplement or post-effective amendment such information with respect
to

 

13

--------------------------------------------------------------------------------


 

such Participating Holder as such Participating Holder reasonably requests to be
included therein and make all required filings of such Prospectus supplement or
such post-effective amendment as soon as the Company has received notification
of the matters to be so included in such filing;

 

(xvii)       in the case of a Shelf Registration, enter into such customary
agreements and take all such other actions in connection therewith (including
those reasonably requested by Participating Holders holding a majority in
principal amount of the Securities held by Participating Holders) in order to
expedite or facilitate the disposition of such Registrable Securities including,
but not limited to, in an Underwritten Offering and in such connection, (1) to
the extent possible, make such representations and warranties to the
Participating Holders and any Underwriters of such Registrable Securities with
respect to the business of the Company and its subsidiaries and the Registration
Statement, Prospectus, any Free Writing Prospectus and documents incorporated by
reference or deemed incorporated by reference, if any, in each case, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings and confirm the same if and when requested, (2) obtain
opinions of counsel to the Company and the Guarantors (which counsel and
opinions, in form, scope and substance, shall be reasonably satisfactory to
Participating Holders holding a majority in aggregate principal amount of the
Securities held by Participating Holders and such Underwriters and their
respective counsel) addressed to each Participating Holder and Underwriter of
Registrable Securities, covering the matters customarily covered in opinions
requested in underwritten offerings, (3) obtain “comfort” letters from the
independent registered public accountants of the Company and the Guarantors
(and, if necessary, any other registered public accountant of any subsidiary of
the Company or any Guarantor, or of any business acquired by the Company or any
Guarantor for which financial statements and financial data are or are required
to be included in the Registration Statement) addressed to each Participating
Holder (to the extent permitted by applicable professional standards) and
Underwriter of Registrable Securities, such letters to be in customary form and
covering matters of the type customarily covered in “comfort” letters in
connection with underwritten offerings, including but not limited to financial
information contained in any preliminary prospectus, Prospectus or Free Writing
Prospectus and (4) deliver such documents and certificates as may be reasonably
requested by the Holders of a majority in principal amount of the Registrable
Securities being sold or the Underwriters, and which are customarily delivered
in underwritten offerings, to evidence the continued validity of the
representations and warranties of the Company and the Guarantors made pursuant
to clause (1) above and to evidence compliance with any customary conditions
contained in an underwriting agreement; it being agreed that the representations
and warranties, opinions of counsel and comfort letters delivered in connection
with the initial offering of the Securities are customary; and

 

(xviii)      so long as any Registrable Securities remain outstanding, cause
each Additional Guarantor upon the creation or acquisition by the Company of
such Additional Guarantor, to execute a counterpart to this Agreement in the
form attached

 

14

--------------------------------------------------------------------------------


 

hereto as Annex A and to deliver such counterpart to the Initial Purchaser on
the date of the execution thereof.

 

(b)           In the case of a Shelf Registration Statement, the Company may
require each Holder of Registrable Securities to furnish to the Company a Notice
and Questionnaire and such other information regarding such Holder and the
proposed disposition by such Holder of such Registrable Securities as the
Company and the Guarantors may from time to time reasonably request in writing;
provided that if such Holder fails to provide the requested information within
20 Business Days, the Company may exclude such Holder’s Registrable Securities
from such Shelf Registration Statement until such time as the information is
provided.

 

(c)           Each Participating Holder agrees that, upon receipt of any notice
from the Company and the Guarantors of the happening of any event of the kind
described in Section 3(a)(vi)(3) or Section 3(a)(vi)(5) hereof, such
Participating Holder will forthwith discontinue disposition of Registrable
Securities pursuant to the Shelf Registration Statement until such Participating
Holder’s receipt of the copies of the supplemented or amended Prospectus and any
Free Writing Prospectus contemplated by Section 3(a)(x) hereof and, if so
directed by the Company and the Guarantors, such Participating Holder will
deliver to the Company and the Guarantors all copies in its possession, other
than permanent file copies then in such Participating Holder’s possession, of
the Prospectus and any Free Writing Prospectus covering such Registrable
Securities that is current at the time of receipt of such notice.

 

(d)           If the Company and the Guarantors shall give any notice to suspend
the disposition of Registrable Securities pursuant to a Registration Statement,
the Company and the Guarantors shall extend the period during which such
Registration Statement shall be maintained effective pursuant to this Agreement
by the number of days during the period from and including the date of the
giving of such notice to and including the date when the Holders of such
Registrable Securities shall have received copies of the supplemented or amended
Prospectus or any Free Writing Prospectus necessary to resume such dispositions.
The Company and the Guarantors may give any such notice only twice during any
365-day period and any such suspensions shall not exceed 45 days for each
suspension, and there shall not be more than two suspensions in effect during
any 365-day period.

 

(e)           The Participating Holders who desire to do so may sell such
Registrable Securities in an Underwritten Offering.  In any such Underwritten
Offering, the investment bank or investment banks and manager or managers (each
an “Underwriter”) that will administer the offering will be selected by the
Holders of a majority in principal amount of the Registrable Securities included
in such offering and reasonably acceptable to the Company.

 

4.             Participation of Broker-Dealers in Exchange Offer.  (a)  The
Company has been advised that the Staff has taken the position that any
broker-dealer that receives Exchange Securities for its own account in the
Exchange Offer in exchange for

 

15

--------------------------------------------------------------------------------


 

Securities that were acquired by such broker-dealer as a result of market-making
or other trading activities (a “Participating Broker-Dealer”) may be deemed to
be an “underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Securities.

 

The Company and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers (or, to the extent permitted by law, made available
to purchasers) to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act.

 

(b)           In light of the above, and notwithstanding the other provisions of
this Agreement, the Company and the Guarantors agree to use commercially
reasonable efforts to amend or supplement the Prospectus contained in the
Exchange Offer Registration Statement for a period ending on the earlier of
(i) 180 days after the date the Exchange Offer Registration Statement becomes
effective (as such period may be extended pursuant to Section 3(d) of this
Agreement) and (ii) the date on which each Participating Broker-Dealer is no
longer required to deliver a prospectus in connection with market-making or
other trading activities, in each case to the extent necessary to ensure that it
is available for resales. The Company and the Guarantors further agree that
Participating Broker-Dealers shall be authorized to deliver such Prospectus (or,
to the extent permitted by law, make available) during such period in connection
with the resales contemplated by this Section 4.

 

(c)          The Initial Purchaser shall have no liability to the Company, any
Guarantor or any Holder with respect to any request that it may make pursuant to
Section 4(b) hereof.

 

5.             Indemnification and Contribution.  (a)  The Company and the
Guarantors agree, jointly and severally, to indemnify and hold harmless the
Initial Purchaser and each Holder, their respective affiliates, directors and
officers and each Person, if any, who controls the Initial Purchaser or any
Holder within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, from and against any and all losses, claims, damages and
liabilities (including, without limitation, reasonable and documented legal fees
and other expenses incurred in connection with any suit, action or proceeding or
any claim asserted, as such fees and expenses are incurred), joint or several,
that arise out of, or are based upon, (1) any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading, or (2) any untrue statement or alleged untrue statement of a
material fact contained in any Prospectus,

 

16

--------------------------------------------------------------------------------


 

any Free Writing Prospectus or any “issuer information” (“Issuer Information”)
filed or required to be filed pursuant to Rule 433(d) under the Securities Act,
or any omission or alleged omission to state therein a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, in each case except insofar as such
losses, claims, damages or liabilities arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to the Initial
Purchaser, or information relating to any Holder furnished to the Company in
writing through J.P. Morgan or any selling Holder, respectively, expressly for
use therein.  In connection with any Underwritten Offering permitted by
Section 3, the Company and the Guarantors, jointly and severally, will also
indemnify the Underwriters, if any, their respective affiliates and each Person
who controls such Persons (within the meaning of the Securities Act and the
Exchange Act) to the same extent as provided above with respect to the
indemnification of the Holders, if requested in connection with any Registration
Statement, any Prospectus, any Free Writing Prospectus or any Issuer
Information.

 

(b)           Each Holder agrees, severally and not jointly, to indemnify and
hold harmless the Company and the Guarantors, the Initial Purchaser and the
other selling Holders, the directors of the Company and the Guarantors, each
officer of the Company and the Guarantors who signed the Registration Statement
and each Person, if any, who controls the Company and the Guarantors, the
Initial Purchaser and any other selling Holder within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act to the same extent as
the indemnity set forth in paragraph (a) above, but only with respect to any
losses, claims, damages or liabilities that arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to such Holder
furnished to the Company in writing by or on behalf of such Holder expressly for
use in any Registration Statement, any Prospectus or any Free Writing
Prospectus.

 

(c)           If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnification may be sought pursuant to either
paragraph (a) or (b) above, such Person (the “Indemnified Person”) shall
promptly notify the Person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above.  If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 5 that the Indemnifying Person may designate in such
proceeding and shall pay the reasonable and documented fees and expenses of such

 

17

--------------------------------------------------------------------------------


 

proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred.  In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded (acting on the advice of
counsel) that there may be legal defenses available to it that are different
from or in addition to those available to the Indemnifying Person; or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the Indemnifying Person and the Indemnified Person and representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them.  It is understood and agreed that
the Indemnifying Person shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the reasonable and documented
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be reimbursed as they are incurred.  Any such separate firm (x) for the Initial
Purchaser, its affiliates, directors and officers and any control Persons of the
Initial Purchaser shall be designated in writing by J.P. Morgan, (y) for any
Holder, its directors and officers and any control Persons of such Holder shall
be designated in writing by the Majority Holders and (z) in all other cases
shall be designated in writing by the Company.  The Indemnifying Person shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment.  No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (A) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 

(d)           If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors from the offering of the
Securities and the Exchange Securities, on the one hand, and by the Holders from
receiving Securities or Exchange Securities registered under the Securities Act,
on the other hand, or (ii) if the allocation provided by clause (i) is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred

 

18

--------------------------------------------------------------------------------


 

to in clause (i) but also the relative fault of the Company and the Guarantors
on the one hand and the Holders on the other in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations.  The relative fault of the
Company and the Guarantors on the one hand and the Holders on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company and the
Guarantors or by the Holders, as applicable, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

(e)           The Company, the Guarantors and the Holders agree that it would
not be just and equitable if contribution pursuant to this Section 5 were
determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in paragraph (d) above.  The
amount paid or payable by an Indemnified Person as a result of the losses,
claims, damages and liabilities referred to in paragraph (d) above shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses incurred by such Indemnified Person in connection with any such
action or claim.  Notwithstanding the provisions of this Section 5, in no event
shall a Holder be required to contribute any amount in excess of the amount by
which the total price at which the Securities or Exchange Securities sold by
such Holder exceeds the amount of any damages that such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.  No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  The Holders’ obligations to contribute pursuant to this
Section 5 are several and not joint.

 

(f)            The remedies provided for in this Section 5 are not exclusive and
shall not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity.

 

(g)           The indemnity and contribution provisions contained in this
Section 5 shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of the Initial Purchaser or any Holder or any Person controlling the
Initial Purchaser or any Holder, or by or on behalf of the Company or the
Guarantors or the officers or directors of or any Person controlling the Company
or the Guarantors, (iii) acceptance of any of the Exchange Securities and
(iv) any sale of Registrable Securities pursuant to a Shelf Registration
Statement.

 

6.             General.

 

(a)           No Inconsistent Agreements.   The Company and the Guarantors
represent, warrant and agree that (i) the rights granted to the Holders
hereunder do not

 

19

--------------------------------------------------------------------------------


 

in any way conflict with and are not inconsistent with the rights granted to the
holders of any other outstanding securities issued or guaranteed by the Company
or any Guarantor under any other agreement and (ii) neither the Company nor any
Guarantor has entered into, or on or after the date of this Agreement will enter
into, any agreement that is inconsistent with the rights granted to the Holders
of Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.

 

(b)           Amendments and Waivers.   The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given unless the Company and the Guarantors have obtained the written
consent of Holders of at least a majority in aggregate principal amount of the
outstanding Registrable Securities affected by such amendment, modification,
supplement, waiver or consent; provided that no amendment, modification,
supplement, waiver or consent to any departure from the provisions of Section 6
hereof shall be effective as against any Holder of Registrable Securities unless
consented to in writing by such Holder.  Any amendments, modifications,
supplements, waivers or consents pursuant to this Section 6(b) shall be by a
writing executed by each of the parties hereto.

 

(c)           Notices.  Except as otherwise specified herein, all notices and
other communications provided for or permitted hereunder shall be made in
writing by hand-delivery, registered first-class mail, telecopier, or any
courier guaranteeing overnight delivery (i) if to a Holder, at the most current
address given by such Holder to the Company by means of a notice given in
accordance with the provisions of this Section 6(c), which address initially is,
with respect to the Initial Purchaser, the address set forth in the Purchase
Agreement; (ii) if to the Company and the Guarantors, initially at the Company’s
address set forth in the Purchase Agreement and thereafter at such other
address, notice of which is given in accordance with the provisions of this
Section 6(c); and (iii) to such other persons at their respective addresses as
provided in the Purchase Agreement and thereafter at such other address, notice
of which is given in accordance with the provisions of this Section 6(c).  All
such notices and communications shall be deemed to have been duly given: at the
time delivered by hand, if personally delivered; five Business Days after being
deposited in the mail, postage prepaid, if mailed; when receipt is acknowledged,
if telecopied; and on the next Business Day if timely delivered to an air
courier guaranteeing overnight delivery.  Copies of all such notices, demands or
other communications shall be concurrently delivered by the Person giving the
same to the Trustee, at the address specified in the Indenture.

 

(d)           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Purchase Agreement or the Indenture.  If any
transferee of any Holder shall acquire Registrable Securities in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all the terms of this Agreement, and

 

20

--------------------------------------------------------------------------------


 

by taking and holding such Registrable Securities such Person shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement and such Person shall be entitled to
receive the benefits hereof.  The Initial Purchaser (in its capacity as Initial
Purchaser) shall have no liability or obligation to the Company or the
Guarantors with respect to any failure by a Holder to comply with, or any breach
by any Holder of, any of the obligations of such Holder under this Agreement.

 

(e)           Third-Party Beneficiaries.  Each Holder shall be a third-party
beneficiary to the agreements made hereunder between the Company and the
Guarantors, on the one hand, and the Initial Purchaser, on the other hand, and
shall have the right to enforce such agreements directly to the extent it deems
such enforcement necessary or advisable to protect its rights or the rights of
other Holders hereunder.

 

(f)            Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

(g)           Headings.  The headings in this Agreement are for convenience of
reference only, are not a part of this Agreement and shall not limit or
otherwise affect the meaning hereof.

 

(h)           Governing Law.  This Agreement, and any claim, controversy or
dispute arising under or related to this Agreement, shall be governed by and
construed in accordance with the laws of the State of New York.

 

(i)            Entire Agreement; Severability.  This Agreement contains the
entire agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and prior writings with respect thereto.  If any
term, provision, covenant or restriction contained in this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable or
against public policy, the remainder of the terms, provisions, covenants and
restrictions contained herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.  The Company, the Guarantors and
the Initial Purchaser shall endeavor in good faith negotiations to replace the
invalid, void or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, void or
unenforceable provisions.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

TRUVEN HEALTH ANALYTICS INC.

 

 

 

 

 

By:

/s/ Mike Boswood

 

Name: Mike Boswood

 

Title: President & CEO

 

 

 

 

 

TRUVEN HOLDING CORP.

 

 

 

 

 

By:

/s/ Mike Boswood

 

Name: Mike Boswood

 

Title: President & CEO

 

 

 

 

 

SIMPLER CONSULTING, LLC

 

 

 

 

 

By:

/s/ Mike Boswood

 

Name: Mike Boswood

 

Title: President & CEO

 

 

 

 

 

SIMPLER NORTH AMERICA, LLC

 

 

 

 

 

By:

/s/ Mike Boswood

 

Name: Mike Boswood

 

Title: President & CEO

 

 

 

 

 

JOAN WELLMAN AND ASSOCIATES, INC.

 

 

 

 

 

By:

/s/ Mike Boswood

 

Name: Mike Boswood

 

Title: President & CEO

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

Confirmed and accepted as of the date first above written:

 

 

 

J.P. MORGAN SECURITIES LLC

 

 

 

 

 

By:

/s/ Ryan P. Griswold

 

Authorized Signatory

 

Ryan P. Griswold

 

Vice President

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Initial Guarantors

 

Truven Holding Corp.

Simpler Consulting, LLC

Simpler North America, LLC

Joan Wellman and Associates, Inc.

 

--------------------------------------------------------------------------------


 

Annex A

 

Counterpart to Registration Rights Agreement

 

The undersigned hereby absolutely, unconditionally and irrevocably agrees as a
Guarantor (as defined in the Registration Rights Agreement, dated as of
[        ], 2014, by and among Truven Health Analytics Inc., the guarantors
named therein and J.P. Morgan Securities LLC) to be bound by the terms and
provisions of such Registration Rights Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this counterpart as of   
[              ], 20[  ].

 

 

 

 

By

 

 

 

Name: [                                ]

 

 

Title: [                                ]

 

 

 

 

 

 

 

 

 

 

By

 

 

 

Name: [                                ]

 

 

Title: [                                ]

 

 

 

 

 

 

 

 

 

 

By

 

 

 

Name: [                                ]

 

 

Title: [                                ]

 

A-1

--------------------------------------------------------------------------------